DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-14 have been canceled in the Preliminary Amendments dated 02/16/2021.
Claims 15-34 were newly added in the Preliminary Amendments dated 02/16/2021.
Claims 15-34 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 22-28, 30, and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 22, the claim recites the terms “a control unit” and “a button” twice.  It is unclear as to whether these recitations are meant to refer to each other or meant to refer to additional elements of the same type.  As a result, it is unclear as to which of the two recitations of “a button” is being referred to by the term “the button”.

Regarding Claims 23 and 25-27, it is unclear as to which of the two recitation of “a control unit” in Claim 22 Applicant is referring to with the term “the control unit”. 

Regarding Claims 17, 24 and 30, the term “substantially square” is a relative term which renders the claim indefinite. The term “substantially square” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is unclear as to how much deviation from a truly squared waveform may the claimed “regular form” be for it to be considered of a “substantially squared waveform shape”. 

Regarding Claims 23-28, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 22, and their limitations do not overcome the indefiniteness issues of their parent claim.

Regarding Claims 33-34, the term “the confirmation signal” lacks proper antecedent basis as “acoustic, haptic or optical confirmation signal” is first introduced in Claim 31 (from which Claims 33-34 do to depend).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15-18, 20, 22-25, 27, 29-31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanssen et al. (US PGPUB 2017/0201254) in view of Bandyopadhyay et al. (US PGPUB 2016/0378244).

As per Claim 22, Hanssen et al. teach a device, comprising: a control unit (Fig 2, 7A-7D Element 12), configured to activate a function (P0029, 0032-0034); a button (Fig 2 Elements 6a-6f) configured to activate the control unit (P0029, P0032-0033); and a measurement device (Fig 2 Elements 10, 12), wherein the control unit and measurement device are configured to detect an input measurement signal associated with an actuation of a button on a control unit (P0029, 0032-0033), the button being configured to actuate a function of the device (P0018, 0020, 0028); evaluate the input measurement signal to determine if the input measurement signal comprises a regular or irregular form for the actuation of the button (P0020-0021, 0025, 0053-0054, 0074); actuate the function of the device if the evaluating determines the input measurement signal comprises a regular form (P0020-0021, 0025, 0053-0054, 0074); and generate at least one of an acoustic, haptic (P0028) or optical error signal if the evaluating determines the input measurement signal comprises an irregular form (P0028).

Hanssen et al. fail to teach wherein the device is for a vehicle and the function is a function on the vehicle.
However, Bandyopadhyay et al. teach an ultrasonic touch sensor-based virtual button electronic device in which, in an implementation, one or more virtual buttons maybe disposed on a steering wheel or one or more other surfaces inside a vehicle whereby if a user touches the virtual button, inputs from the virtual button may cause a processor to give preference to manual driving over an autonomous or semi-autonomous mode of a car or vice versa (P0070).
Hanssen et al. and Bandyopadhyay et al. are analogous art because they both disclose touch-based sensing systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the button-actuated control unit (as taught by Hanssen et al.) into a vehicle embodiment (as taught by Bandyopadhyay et al.) such that button inputs on a steering wheel or one or more surfaces inside a vehicle may cause a processor to control one or more vehicle operations (Bandyopadhyay et al. P0070).

As per Claim 23, Hanssen et al. in the combination outlined above further teach the device of claim 22 (as described above), wherein the control unit and measurement device are configured to evaluate the input measurement signal by measuring capacitive values of the input measurement signal (P0029, 0032-0033).

As per Claim 24, Hanssen et al. in the combination outlined above further teach the device of claim 23 (as described above), wherein the regular form comprises a substantially square waveform shape (Fig 6 Element 40b, 40c), and the irregular form comprises a distortion of the substantially square waveform shape (Fig 6 Element 40d).

As per Claim 25, Hanssen et al. in the combination outlined above further teach the device of claim 22 (as described above), wherein the control unit and measurement device are configured to generate at least one of an acoustic, haptic (P0028) or optical confirmation signal if the evaluating determines the input measurement signal comprises a regular form (P0028).

As per Claim 27, Hanssen in the combination outlined above further teach the device of claim 25 (as described above), wherein the control unit and measurement device are configured to generate the confirmation signal by continuously illuminating a light source continuously for a configured period of time, and wherein generating the error signal comprises illuminating the light source intermittently for a configured period of time (P0048, 0050-0052, 0071-0073).

Regarding Claims 15-18 and 20, the claims are drawn to the method of using the corresponding apparatus claimed in Claims 22-25 and 27, respectively.  Therefore, method claims 15-18 and 20 correspond to apparatus claims 22-25 and 27, respectively, and are rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Hanssen et al. and Bandyopadhyay et al. (as applied to Claims 22-25 and 27).  

Regarding Claim 29, the claim is drawn to the method of using the corresponding apparatus claimed in Claims 22-23.  Therefore, method claim 29 corresponds to apparatus claims 22-23, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Hanssen et al. and Bandyopadhyay et al. (as applied to Claims 22-23).  

Regarding Claim 30, the claim is drawn to the method of using the corresponding apparatus claimed in Claims 22-24.  Therefore, method claim 30 corresponds to apparatus claims 22-24, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Hanssen et al. and Bandyopadhyay et al. (as applied to Claims 22-24).  

Regarding Claim 31, the claim is drawn to the method of using the corresponding apparatus claimed in Claims 22-23 and 25.  Therefore, method claim 31 corresponds to apparatus claims 22-23 and 25, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Hanssen et al. and Bandyopadhyay et al. (as applied to Claims 22-23 and 25).  

Regarding Claim 33, the claim is drawn to the method of using the corresponding apparatus claimed in Claims 22-23 and 27.  Therefore, method claim 33 corresponds to apparatus claims 22-23 and 27, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Hanssen et al. and Bandyopadhyay et al. (as applied to Claims 22-23 and 27).  

Claim(s) 19, 26, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanssen et al. in view of Bandyopadhyay et al., as applied to claims 15-18, 20, 22-25, 27, 29-31, and 33 above, and further in view of Whitman et al. (US PGPUB 2014/0232679).

As per Claim 26, Hanssen in the combination outlined above further teach the device of claim 25 (as described above), wherein the control unit and measurement device are configured to generate the confirmation signal by generating a confirmation signal, and generating the error signal comprises generating a distorted confirmation signal (Note that Fig 6 shows different shapes of the several touch-based states.  For example, squared states 40b, 40c could be interpreted as non-distorted while curved state 40d could be interpreted as distorted).

The combination of Hanssen et al. and Bandyopadhyay et al. outlined above fails to teach wherein the confirmation signal comprises an acoustic confirmation signal and the error signal comprises a distorted acoustic confirmation signal.
However, Whitman et al. teach systems and methods to protect against inadvertent actuation of virtual buttons on touch surfaces in which the user is given some feedback that his/her virtual button press has been recognized. This feedback could be a haptics pulse, an audible click, an LED turning on, etc. (P0137).
Hanssen et al., Bandyopadhyay et al., and Whitman et al. are analogous art because they all disclose touch-based sensing systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the button-actuated control unit (as taught by the combination of Hanssen et al. and Bandyopadhyay et al.) with audible feedback (as taught by Whitman et al.) to inform the user whether his/her button press has been recognized (Whitman et al. P0137).

Regarding Claim 19, the claim is drawn to the method of using the corresponding apparatus claimed in Claim 26.  Therefore, method claim 19 corresponds to apparatus claim 26, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Hanssen et al., Bandyopadhyay et al., and Whitman et al. (as applied to Claim 26).  

Regarding Claim 32, the claim is drawn to the method of using the corresponding apparatus claimed in Claims 22-23 and 25-26.  Therefore, method claim 32 corresponds to apparatus claims 22-23 and 25-26, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Hanssen et al., Bandyopadhyay et al., and Whitman et al. (as applied to Claims 22-23 and 25-26).  

Claim(s) 21, 28, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanssen et al. in view of Bandyopadhyay et al., as applied to claims 15-18, 20, 22-25, 27, 29-31, and 33 above, and further in view of Chuang et al. (US PGPUB 2003/0080946).

As per Claim 28, Hanssen in the combination outlined above further teach the device of claim 25 (as described above), wherein generating the confirmation signal comprises continuously illuminating a light source continuously for a configured period of time, and wherein generating the error signal comprises illuminating a light source intermittently for a configured period of time (P0048, 0050-0052, 0071-0073).

The combination of Hanssen et al. and Bandyopadhyay et al. outlined above fails to teach wherein the continuous illumination is of a first color and the intermittent illumination is of a second color.
However, Chuang teaches a portable computer with a touch panel for sensing a position of pressure exerted by a user in which the screen 22 of the portable computer 20 can display the input region by many ways. For example, the screen can indicate the input region with a region having a certain color or a dotted line so as to exactly identify the position of the input region for the user (P0031).
Hanssen et al., Bandyopadhyay et al., and Chuang are analogous art because they all disclose touch-based sensing systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the button-actuated control unit (as taught by the combination of Hanssen et al. and Bandyopadhyay et al.) with color-based feedback (as taught by Chuang) so as to exactly identify the position of the input region for the user (Chuang P0031).

Regarding Claim 21, the claim is drawn to the method of using the corresponding apparatus claimed in Claim 28.  Therefore, method claim 21 corresponds to apparatus claim 28, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Hanssen et al., Bandyopadhyay et al., and Chuang (as applied to Claim 28).  

Regarding Claim 34, the claim is drawn to the method of using the corresponding apparatus claimed in Claims 22-23 and 28.  Therefore, method claim 34 corresponds to apparatus claims 22-23 and 28, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Hanssen et al., Bandyopadhyay et al., and Chuang (as applied to Claims 22-23 and 28).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson (US PGPUB 2018/0013429; US PGPUB 2015/0144475) discloses an apparatus, such as a set-top box, which includes at least one capacitive touch button with a guard feature that provides, the ability to detect and reject false touches. According to an exemplary embodiment, the apparatus includes a first conductive element that is capacitively isolated from ground, and a second conductive element that is capacitively isolated from ground and located adjacent to the first conductive element. A first sensor is coupled to the first conductive element and measures a change in capacitance between the first conductive element and ground due to a change in physical environment. A second sensor is coupled to the second conductive element and measures a change in capacitance between the second conductive element and ground due to the change in physical environment. A controller is coupled to the first sensor and the second sensor and determines a difference between the measured changes in capacitance.
Geary et al. (US PGPUB 2017/0357403) disclose an apparatus for controlling a cursor using a force vector input by a user touch. A system, method, and program product also perform the functions of the apparatus. The apparatus for controlling a cursor using a force vector input by a user touch includes a force sensor operatively coupled to a surface, a processor, and a memory that stores code executable by the processor to: measure a force vector input by a user touch at the surface, the force vector including a magnitude and a direction, translate the magnitude into a cursor velocity, and control movements of a cursor based on the cursor velocity and the determined direction.
Hanssen et al. (US PGPUB 2014/0354305) disclose an apparatus with a sensor, a button, a conductor between the button and the sensor, and a controller connected to the sensor. The sensor includes first and second electrode tracks. The button includes an electrically isolating material and is configured to capacitively couple with an object. The conductor is configured to capacitively couple with the sensor and form a galvanic connection between the first and second electrode tracks when the conductor comes into contact with the sensor. The controller is configured to measure a value associated with an amount of capacitive coupling between the conductor and the sensor and to detect first and second states of the button based on the value, the first state indicating that the object is in contact with the button and that the conductor is not contacting the sensor, and the second state indicating that the conductor is not contacting the sensor.
Son et al. (US PGPUB 2007/0257821) disclose a reconfigurable tactile input device including a first rigid electrode layer, a compressible dielectric structure, and a second flexible electrode layer forming together a tactile sensor with appropriate electrode connection means to a control means. The control means may include a mixed-signal IC mounted next to the input device in a compact package and capable of measuring capacitance in real time. The dielectric structure may include a matrix of compressible geometric elements with voids therebetween optionally vented to atmosphere, making the entire assembly thin and facilitating its use for mobile phones and other small, portable electronic devices. Some embodiments provide the user with tactile feedback upon compression of the electrodes. An optional flexible display may be mounted over the input device to indicate the present configuration to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685